DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-5, 8-10 and 15-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-5,8-10 and 15-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein said cable includes only one strength member; and wherein said one strength member is disposed within said first outer sheath or said second outer sheath at a position diametrically opposing said web " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Kobayashi et al. (US 6529662 B1) Fitz et al. (US6370303B1)and Keith (US 4763983).

Fitz discloses a joining member between two cables with jackets.
Keith discloses an optical transmission cable with a messenger rod made of reinforced plastic.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein said cable includes only one strength member; and wherein said one strength member is disposed within said first outer sheath or said second outer sheath at a position diametrically opposing said web " in combination with the remaining limitations of the claim 1.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848